 
Exhibit 10.4
 
ISO Time-Based Vesting Form of Grant

 
ONPOINT MEDICAL DIAGNOSTICS, INC.
2011 OMNIBUS INCENTIVE COMPENSATION PLAN


INCENTIVE STOCK OPTION GRANT


This INCENTIVE STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of
__________ ___, 2011 (the “Date of Grant”), is delivered by OnPoint Medical
Diagnostics, Inc. (the “Company”) to _______________ (the “Grantee”).
 
RECITALS
 
A.           The OnPoint Medical Diagnostics, Inc. 2011 Omnibus Incentive
Compensation Plan (the “Plan”) provides for the grant of options to purchase
shares of common stock of the Company.  The Board of Directors of the Company
(the “Board”) has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its stockholders.  A
copy of the prospectus has been delivered to the Grantee and the Grantee
acknowledges receipt of such prospectus.
 
B.           The Board is authorized to appoint a committee to administer the
Plan.  If a committee is appointed, all references in this Agreement to the
“Board” shall be deemed to refer to the committee.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.           Grant of Option.
 
(a)           Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby grants to the Grantee an incentive stock option (the
“Option”) to purchase ____ shares of common stock of the Company (“Shares”) at
an exercise price of $_____ per Share.  The Option shall become exercisable
according to Paragraph 2 below.
 
(b)           The Option is designated as an incentive stock option, as
described in Paragraph 5 below.  However, if and to the extent the Option
exceeds the limits for an incentive stock option, as described in Paragraph 5,
the Option shall be a nonqualified stock option.
 
2.           Vesting and Exercisability of Option.  The Option shall become
vested and exercisable on the following dates, if the Grantee is employed by, or
providing service to, the Employer (as defined in the Plan) on the applicable
vesting date (each, a “Vesting Date”):
 

 
Vesting Date
 
Shares for Which the Option is
       
Exercisable on the Vesting Date
                                         




 
 

--------------------------------------------------------------------------------

 



The vesting and exercisability of the Option is cumulative, but shall not exceed
100% of the Shares subject to the Option.  If the foregoing schedule would
produce fractional Shares, the number of Shares for which the Option becomes
vested and exercisable shall be rounded down to the nearest whole Share.
 
3.           Term of Option.
 
(a)           The Option shall have a term of ten years from the Date of Grant
and shall terminate at the expiration of that period, unless it is terminated at
an earlier date pursuant to the provisions of this Agreement or the Plan.
 
(b)           The Option shall automatically terminate upon the happening of the
first of the following events:
 
(i)           The expiration of the 90-day period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability, death or Cause (as defined in the Plan).
 
(ii)           The expiration of the one-year period after the Grantee ceases to
be employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
 
(iii)           The expiration of the one-year period after the Grantee ceases
to be employed by, or provide service to, the Employer, if the Grantee dies
while employed by, or providing service to, the Employer or within 90 days after
the Grantee ceases to be so employed or provide services on account of a
termination described in subparagraph (i) above.
 
(iv)           The date on which the Grantee ceases to be employed by, or
provide service to, the Employer for Cause.  In addition, notwithstanding the
prior provisions of this Paragraph 3, if the Grantee engages in conduct that
constitutes Cause after the Grantee’s employment or service terminates, the
Option shall immediately terminate, and the Grantee shall automatically forfeit
all Shares underlying any exercised portion of the Option for which the Company
has not yet delivered the Share certificates, upon refund by the Company of the
exercise price paid by the Grantee for such Shares.
 
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.  Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.
 
4.           Exercise Procedures.
 
(a)           Subject to the provisions of Paragraphs 2 and 3 above, the Grantee
may exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment.  Payment of the exercise price shall be made in
accordance with procedures established by the Board from time to time based on
type of payment being made but, in any event, prior to issuance of the
Shares.  The Grantee shall pay the
 

 
-2-

--------------------------------------------------------------------------------

 

exercise price (i) in cash, (ii) unless the Board determines otherwise, by
delivering Shares owned by the Grantee and having a Fair Market Value (as
defined in the Plan) on the date of exercise at least equal to the exercise
price or by attestation (on a form prescribed by the Board) to ownership of
Shares having a Fair Market Value on the date of exercise at least equal to the
exercise price, (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iv) by such other
method as the Board may approve.  The Board may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.
 
(b)           The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Board, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.
 
(c)           All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  Subject to Board
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Employer with respect to the Option by having Shares withheld up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.
 
5.           Designation as Incentive Stock Option.
 
(a)           This Option is designated an incentive stock option under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).  If the
aggregate fair market value of the stock on the date of the grant with respect
to which incentive stock options are exercisable for the first time by the
Grantee during any calendar year, under the Plan or any other stock option plan
of the Company or a parent or subsidiary, exceeds $100,000, then the Option, as
to the excess, shall be treated as a nonqualified stock option that does not
meet the requirements of Section 422 of the Code.  If and to the extent that the
Option fails to qualify as an incentive stock option under the Code, the Option
shall remain outstanding according to its terms as a nonqualified stock option.
 
(b)           The Grantee understands that favorable incentive stock option tax
treatment is available only if the Option is exercised while the Grantee is an
employee of the Company or a parent or subsidiary of the Company or within a
period of time specified in the Code after the Grantee ceases to be an
employee.  The Grantee understands that the Grantee is responsible for the
income tax consequences of the Option, and, among other tax consequences, the
Grantee understands that he or she may be subject to the alternative minimum tax
under the Code in the year in which the Option is exercised.  The Grantee will
consult with his or her tax adviser regarding the tax consequences of the
Option.
 
(c)           The Grantee agrees that the Grantee shall immediately notify the
Company in writing if the Grantee sells or otherwise disposes of any Shares
acquired upon the exercise of the Option and such sale or other disposition
occurs on or before the later of (i) two years after the Date of Grant or (ii)
one year after the exercise of the Option.  The Grantee also agrees to
 

 
-3-

--------------------------------------------------------------------------------

 

provide the Company with any information requested by the Company with respect
to such sale or other disposition.
 
6.           Change of Control.  The provisions of the Plan applicable to a
Change of Control shall apply to the Option, and, in the event of a Change of
Control, the Board may take such actions as it deems appropriate pursuant to the
Plan.
 
7.           Restrictions on Exercise.  Only the Grantee may exercise the Option
during the Grantee’s lifetime.  After the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
 
8.           Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
exercise of the Option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the Board in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (a) rights and obligations with respect to withholding
taxes, (b) the registration, qualification or listing of the Shares, (c) changes
in capitalization of the Company and (d) other requirements of applicable
law.  The Board shall have the authority to interpret and construe the Option
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.
 
9.           No Employment or Other Rights.  The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Employer and shall not interfere in any way with the right of the
Employer to terminate the Grantee’s employment or service at any time.  The
right of the Employer to terminate the Grantee’s employment or service at any
time for any reason is specifically reserved.
 
10.           No Stockholder Rights.  Neither the Grantee, nor any person
entitled to exercise the Grantee’s rights in the event of the Grantee’s death,
shall have any of the rights and privileges of a stockholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.
 
11.           Assignment and Transfers.  The rights and interests of the Grantee
under this Agreement may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Grantee, by will or by the
laws of descent and distribution.  In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void.  The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.
 

 
-4-

--------------------------------------------------------------------------------

 



 
12.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Minnesota, without giving effect to the conflicts of
laws provisions thereof.
 
13.           Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the President at the Company’s
headquarters, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing.  Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.



 
ONPOINT MEDICAL DIAGNOSTICS, INC.
             
By:
   
Name:
   
Title:
 





I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all
the decisions and determinations of the Board shall be final and binding.



 
Grantee:
 






 
-6-
 
 
 